J-S37017-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.C.-L., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1710 EDA 2022

                  Appeal from the Order Entered June 24, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000222-2019

    IN THE INTEREST OF: A.G.C.-L., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: A.C., MOTHER                    :
                                               :
                                               :
                                               :
                                               :   No. 1712 EDA 2022

                 Appeal from the Decree Entered June 24, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000712-2021


BEFORE: BOWES, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY LAZARUS, J.:                           FILED DECEMBER 08, 2022

       A.C. (Mother) appeals from the order and decree,1 entered in the Court

of Common Pleas of Philadelphia, changing the permanency goal to adoption

and involuntarily terminating her parental rights to her minor daughter,




____________________________________________


1On August 2, 2022, this Court sua sponte consolidated Mother’s appeals at
1710 EDA 2022 and 1712 EDA 2022. See Pa.R.A.P. 513; Pa.R.A.P. 2138.
J-S37017-22



A.G.C.-L. (Child) (born 1/2019).2         Counsel has filed a petition for leave to

withdraw as counsel, pursuant to Anders v. California, 386 U.S. 738 (1967).

See In re V.E., 611 A.2d 1267 (Pa. Super. 1992) (extending Anders briefing

criteria to appeals by indigent parents represented by court-appointed counsel

in involuntary termination of parental rights matters). After careful review,

we affirm and grant counsel’s petition.

       Child was born with a rare medical condition known as congenital

gastroschisis.3 Just days after Child’s birth, the Philadelphia Department of

Human Services (DHS) received a general protective services (GPS) report

indicating that Child had medical problems and that Mother was unable to care

for Child. Specifically, Mother presented with a history of mental health and

substance abuse issues and lacked the proper resources to care for Child.4
____________________________________________


2  Mother has filed one notice of appeal for each lower court docket
(dependency and adoption) in compliance with Commonwealth v. Walker,
185 A.3d 969 (Pa. 2018), which held that “in future cases [Pa.R.A.P.] 341(a)
will, in accordance with its Official Note, require that when a single order
resolves issues arising on more than one lower court docket, separate notices
of appeal must be filed. The failure to do so will result in quashal of the
appeal.” Id. at 977. See also In re M.P., 204 A.3d 976 (Pa. Super. 2019)
(applying Walker holding in termination of parental rights/goal change
appeal).

3 Congenital gastroschisis is a rare condition, present at birth, that occurs
when a baby’s intestines extend outside of the body through a hole next to
the                                belly                              button.
https://rarediseases.info.nih.gov/diseases/8661/gastroschisis (last visited
11/7/22).

4Just days after Child’s birth, DHS learned that one of Mother’s seven other
children, a two-year old daughter, has an open case with North Carolina
welfare authorities and that a petition to terminate Mother’s parental rights
(Footnote Continued Next Page)

                                           -2-
J-S37017-22



After Child’s birth, but before Child was discharged from the hospital, DHS

determined that Mother’s living situation was not appropriate for a baby and

informed Mother that she needed to find new housing or a caregiver resource

for Child.

       On February 7, 2019, Child was discharged from the hospital; DHS

obtained an order of protective custody for Child and Child was placed in a

medical foster home. On February 13, 2019, Catholic Social Services (CSS)

developed a single case plan (SCP) for Mother, with the following objectives:

(1)    complete       substance      abuse       assessment   and   comply   with

recommendations; (2) obtain mental health services and follow any

recommendations; (3) undergo three random drug screenings at CEU; (4)

obtain and maintain stable housing; (5) obtain and maintain employment; (6)

attend parenting education and demonstrate learned skills; and (7) attend

and comply with court-ordered visitation schedule.            On March 12, 2019,

following a hearing, Child was adjudicated dependent due to lack of parental

care or control. See 42 Pa.C.S.A. § 6302.

       In September 2019, when Child was only eight months old, Mother

decided to move to North Carolina. While residing in North Carolina, Mother

was moderately to substantially compliant with her objectives and sporadically
____________________________________________


with regard to that daughter is pending due to Mother’s extensive drug and
alcohol abuse issue, transience, and refusal to receive therapy and visit with
the child.

Additionally, there is a history of domestic violence between Mother and
Father dating back to 2017. Father is not involved in this appeal.

                                           -3-
J-S37017-22



visited with Child, who remained in foster care in Pennsylvania. Permanency

and status hearings were held consistently from June 2019 through October

2021.

        At the conclusion of a July 15, 2021 permanency hearing, the court

ordered that Child remain in foster placement and continue monthly in-person

and weekly virtual visits with Mother. N.T. Permanency Hearing, 7/15/21, at

60. The trial judge noted at the hearing that Mother had tested negative for

drugs and alcohol and had been attending narcotics anonymous, albeit on an

inconsistent basis. Id. At an October 21, 2021 permanency hearing, Mother

admitted that she had “kind of slacked a little bit on [her] visits with [Child].”

N.T. Permanency Hearing, 10/21/21, at 27. Mother also indicated that she

“honestly [just] want[s] to be in California with [her] dad’s family.” Id. At

the time of the hearing, Mother had resigned from her job at Amazon and was

looking for housing. Id. at 26, 28. At the conclusion of the hearing, the trial

judge found Mother to be minimally compliant with her objectives and to have

minimally progressed toward the goal of reunification. Id. at 32.

        On November 24, 2021, DHS filed a petition to terminate Mother’s

parental rights, indicating that reunification of Mother with Child was not a

viable permanency option where Mother has failed to achieve her SCP

objectives and where adoption is in Child’s best interest as she is in a loving

and safe foster family environment.5

____________________________________________


5   Mother moved to Florida in February of 2022.

                                           -4-
J-S37017-22



        On June 24, 2022, the trial court held a goal change/termination

hearing6 at which DHS Caseworker Kimberly Davis, Community Umbrella

Agency (CUA) Case Manager Janelle McDowell, CUA Case Manager Torr

Robinson, and Mother participated.             The court entered an order changing

Child’s permanency goal to adoption and a decree terminating Mother’s

parental rights to Child pursuant to 23 Pa.C.S.A. §§ 2511(a)(1), (2) (5), (8),

and (b) of the Adoption Act.7

        Mother filed timely notices of appeal and a court-ordered Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal. On September

14, 2022, counsel filed a petition for leave to withdraw as counsel pursuant to

Anders. In V.E., supra, our Court stated:

        Counsel appointed to represent an indigent parent on a first
        appeal from a decree involuntarily terminating his or her parental
        rights, may, after a conscientious and thorough review of the
        record, petition this court for leave to withdraw representation if
        he or she can find no issues of arguable merit on which to base
        the appeal. Given the less stringent standard of proof required
        and the quasi-adversarial nature of a termination proceeding in
        which a parent is not guaranteed the same procedural and
        evidentiary rights as a criminal defendant, the court holds that
        appointed counsel seeking to withdraw representation must
        submit an Anders brief.

V.E., 611 A.2d at 1275. Moreover, we held that “any motion to withdraw

representation, submitted by appointed counsel, must be accompanied by an

____________________________________________


6 The trial court incorporated the testimony from the July 15, 2021 and
October 21, 2021 permanency hearings into the record at the termination
hearing. See N.T. Termination Hearing, 6/24/22, at 75.
7   23 Pa.C.S.A. §§ 2101-2938.

                                           -5-
J-S37017-22



advocate’s     brief,   and    not    the      amicus   curiae   brief   delineated   in

[Commonwealth v.]McClendon, [434 A.2d 1185 (Pa. 1981)]. See also In

re Adoption of R.I., 312 A.3d 601, 602 (Pa. 1973) (“[T]he logic behind . . .

an individual in a criminal case being entitled to representation by counsel at

any proceeding that may lead to ‘the deprivation of substantial rights’[,] . . .

is equally applicable to a case involving an indigent parent faced with the loss

of her child.”).

        In her Anders brief,8 counsel presents the following issues for our

review:

        (1) The Philadelphia Department of Human Services failed to
        prove by clear and convincing evidence that [M]other’s parental
        rights should have been terminated[,] pursuant to 23 Pa.C.S.[A.]
        §[§] 2511 (a)(1),(2), (5) and (8)[,] since she had substantially
        completed her single case plan objectives as required to have
        [C]hild returned to her.

        (2) There was a strong emotional and parental bond between
        [M]other and [C]hild which would have had a negative effect on
        [C]hild if the parental bond was permanently severed.

        (3) The trial court erred when it changed the permanency goal
        from reunification to adoption.

Anders Brief, at 5.9

____________________________________________


8   DHS and Child’s guardian ad litem did not file briefs in the matter.

9 Child was represented by Amanda Green, Esquire, who functioned as both
guardian ad litem and as child advocate, at the goal change/termination
hearing. See 23 Pa.C.S.[A.] § 2313(a) (children have statutory right to
counsel in contested involuntary termination proceedings) and In re K.R.,
200 A.3d 969 (Pa. Super. 2018) (en banc), but see In Re: T.S., E.S., 192
A.3d 1080, 1092 (Pa. 2018) (“[D]uring contested termination-of-parental-
rights proceedings, where there is no conflict between a child’s legal and best
(Footnote Continued Next Page)

                                            -6-
J-S37017-22



        Before reaching the merits of Mother’s appeal, we must first address

counsel’s petition to withdraw. To withdraw under Anders, counsel must:

        1) petition the court for leave to withdraw stating that, after
        making a conscientious examination of the record, counsel has
        determined that the appeal would be frivolous; 2) furnish a copy
        of the [Anders] brief to the [appellant]; and 3) advise the
        [appellant] that he or she has the right to retain private counsel
        or raise additional arguments that the [appellant] deems worthy
        of the court’s attention.[10]

Commonwealth v. Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citing Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009)). With respect to the third requirement of Anders—that counsel inform

the appellant of [] her rights in light of counsel’s withdrawal—this Court has

held that counsel must “attach to [his or her] petition to withdraw a copy of

the letter sent to their client advising [] her of [her] rights.” Commonwealth

v. Millisock, 873 A.2d 748, 752 (Pa. Super. 2005).

        An Anders brief must also comply with the following requirements:

        (1) provide a summary of the procedural history and facts, with
        citations to the record;

        (2) refer to anything in the record that counsel believes arguably
        supports the appeal;

        (3) set forth counsel’s conclusion that the appeal is frivolous; and

        (4) state counsel’s reasons for concluding that the appeal is
        frivolous. Counsel should articulate the relevant facts of record,
        controlling case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.
____________________________________________


interests, an attorney-guardian ad litem representing the child’s best interests
can also represent the child’s legal interests.”).

10   Mother has not raised any additional arguments on appeal.
                                           -7-
J-S37017-22



Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009). Finally, this

Court must “conduct an independent review of the record to discern if there

are   any   additional,   non-frivolous      issues   overlooked   by    counsel.”

Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super. 2015)

(footnote omitted).

      Instantly, Mother’s counsel filed an application to withdraw, certifying

that she reviewed the record and determined that Mother’s appeal is frivolous.

Counsel also filed a brief, which includes a summary of the history and facts

of the case, potential issues that could be raised by Mother, and counsel’s

assessment of why those issues are wholly frivolous, with citations to relevant

legal authority. Counsel has also provided Mother with a copy of the brief and

a letter advising her of her right to retain new counsel or raise additional issues

pro se. Accordingly, we find that counsel has substantially complied with the

requirements of Anders and Santiago, and, thus, we may review the issues

raised by counsel and also conduct our independent review of the record. See

Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa. Super. 2007)

(counsel must substantially comply with requirements of Anders).

      Our standard of review in termination of parental rights cases is well-

settled:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
                                       -8-
J-S37017-22


       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

       At the time of the termination hearing, Child had been in foster care for

over three years. N.T. Termination Hearing, 6/24/22, at 39. Mother moved

to North Carolina in 2019, when Child was less than one year old. Since Child’s

placement, Mother has inconsistently participated in court-ordered mental

health services, failed to complete a psychiatric assessment, and has never

provided proof of stable housing or employment.11 Mother was not currently

engaged in mental health treatment at the time of the termination hearing.

Id. at 24-46, 68.

       CUA Case Manager McDowell testified that at the time she managed

Mother’s case (Nov. 2021-June 2022) there was “no real bond between Mother

and Child,” id. at 46, as Mother and Child had only had virtual visits and “Mom

had missed a few months of virtual visits prior to [McDowell] being . . . on the

case.” Id. CUA Case Manager Robinson testified that reunification was no

longer an appropriate placement goal due to Mother’s outstanding SCP goals

and that adoption is appropriate because Child has a bond with her pre-

adoptive foster family who meets Child’s basic needs, provides her with a safe
____________________________________________


11  Mother, however, testified at the termination hearing that she is
“temporarily employed as a housekeeper,” id. at 68, but that she had not
informed her CUA case worker of the job. Id. Mother also testified at the
termination hearing that on the following Monday she “was starting [part-time
work] at a law firm.” Id.
                                           -9-
J-S37017-22



environment, and under whose care Child is thriving. Id. at 58-59. Case

Manager Robinson also testified that terminating Mother’s parental rights is in

Child’s best interest where there is no existing parent-child bond, Mother is

still not in a position to care for Child, Child has a “good supportive system

around her,” and Child is thriving in her foster home. Id. at 60.

       After our review, we conclude that the trial court’s findings of fact and

credibility determinations are supported by the record. In re T.S.M., supra.

We also find that the trial court did not make an error of law or abuse its

discretion involuntarily terminating Mother’s parental rights to Child under

section 2511(a)(1).12 Id. Mother is simply unable to provide the parental

care necessary for Child’s well-being. She has yet to attain verifiably suitable

housing and employment or engage in court-ordered mental health treatment.

In addition, termination is proper under section 2511(b).             See N.T.

Termination Hearing, 6/24/22, at 92-98. Case managers testified that there

is no real bond between Mother and Child where, since birth, Child has been

out of Mother’s care and has lived almost exclusively in another state, and

Mother has infrequently visited Child in person and only sporadically attended

virtual visits. See In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008)

(where no evidence of parent-child bond, reasonable to infer no bond exists).




____________________________________________


12 We can affirm the trial court’s decision regarding the termination of parental
rights with regard to any singular subsection of section 2511(a). In re
B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

                                          - 10 -
J-S37017-22



Moreover, Child is thriving in her current pre-adoptive foster home13 where

she is getting the stability and safety she needs. In re T.S.M., supra at 269

(“Common sense dictates that courts considering termination must also

consider whether the [Child is] in a pre-adoptive home and whether they have

a bond with their foster parents.”).

       Under such circumstances we agree with the trial court that terminating

Mother’s parental rights best serve Child’s developmental, physical and

emotional needs.       In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005).

Finally, our independent review of the record discloses no other arguably

meritorious issues that counsel, intentionally or not, missed or misstated.

Flowers, supra.

       Order14 and decree affirmed. Petition to withdraw granted. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2022


____________________________________________


13 Child transitioned from a medical foster home to her current, pre-adoptive
foster home a few months before the termination hearing.

14 Given our decision to affirm the trial court’s termination decree, any
challenge to the goal change order is moot. See Interest of D.R.-W., 227
A.3d 905, 917 (Pa. Super. 2020).
                                          - 11 -